J-S42028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA EX                IN THE SUPERIOR COURT OF
REL. ROBERT J. STRINGER, RELATOR                     PENNSYLVANIA



                   v.

LOUIS FOLINO, WARDEN

APPEAL OF: ROBERT J. STRINGER,
                                                    No. 195 WDA 2014
RELATOR


              Appeal from the Order Entered January 2, 2014
              In the Court of Common Pleas of Greene County
                   Civil Division at No(s): 813 A.D. 2013


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                      FILED FEBRUARY 20, 2015

      Appellant Robert Stringer appeals pro se from the order of the Greene

County Court of Common Pleas closing the case and transferring the case to

the Allegheny County Court of Common Pleas. We affirm.

      On September 1, 2005, the Allegheny County Court of Common Pleas

sentenced Appellant to life imprisonment. He is currently incarcerated at the

State Correctional Institution in Greene County.    On September 6, 2013,

Appellant filed a “Petition for Writ of Habeas Corpus Ad-Subjiciendum

Pursuant to Art. 1 § 14 of the Pennsylvania Constitution” in Greene County,

which he amended on September 24, 2013. His habeas petition alleged the

trial court lacked subject matter jurisdiction because (1) the murder statute

“failed to contain, define, or give notice of the required element malice, and
J-S42028-14



is arbitrary, guilt-presuming, burden-shifting, and unconstitutional [sic]

vague”; (2) the affidavit of probable cause “failed to contain the required

seal pursuant to the Uniform Acknowledgement Act and/or Pa.R.Crim.P.

203”; (3) he was “held to answer for infamous crimes offenses without an

indictment or presentment by a grand jury”; (4) the trial judge lacked the

authority to sentence Appellant to life imprisonment; (5) life imprisonment is

not defined by statute and is an ambiguous term; and (6) all sentencing

orders imposed failed “to bear the statute authorizing the sentence.”      On

January 2, 2014, the Greene County court ordered the case closed and

transferred to Allegheny County. Appellant filed a timely appeal.

      On September 8, 2014, this Court ordered the Allegheny County Court

of Common Pleas, Criminal Division, “to supplement the original record the

Pennsylvania Superior Court received from the Court of Common Pleas of

Greene County in the above-captioned case with a copy of the ‘Petition for

Writ of Habeas Corpus Ad-Subjicienum Pursuant to Art. 1 §14 of the

Pennsylvania Constitution,’ and the accompanying exhibits.” The Allegheny

County trial court supplemented the record on September 30, 2014.          On

October 27, 2014, this Court ordered the Greene County Court of Common

Pleas to file an opinion pursuant to Pennsylvania Rule of Appellate Procedure

1925(a). The trial court filed its 1925(a) opinion on December 12, 2014.

      On December 19, 2014, Appellant filed an application to supplement

his appellate brief. On January 7, 2015, this Court granted the application,

directed the prothonotary to docket the supplemental brief, and granted the

                                    -2-
J-S42028-14



Commonwealth thirty days to respond. The Commonwealth has not filed a

responsive brief.

      Stringer raises the following issues on appeal:

         I. Was the transfer of the Appellant’s writ of habeas corpus
         ad subjiciendum a violation due process of law and the
         Pennsylvania Rules of Civil Procedure?

         II. Was the Appellant’s rights to due process of law as it
         applies to the form of action and process of habeas corpus
         violated?

Appellant’s Brief at v (verbatim).

      We will address Stringer’s first argument, which is dispositive.

Stringer challenges the transfer of his petition, which he titled “Petition for

Writ of Habeas Corpus Ad-Subjicienum Pursuant to Art. 1 § 14 of the

Pennsylvania Constitution.”

      The Greene County Court found it must treat the petition as a petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. § 9541, et seq.,

and transferred the petition to Allegheny County. Opinion, 12/12/2015, at

3. It reasoned Allegheny County, as the sentencing court, had jurisdiction

over any PCRA petition filed by Appellant. Id.

      The PCRA “shall be the sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect, including habeas

corpus and coram nobis.” 42 Pa.C.S. § 9542; accord Commonwealth v.

Haun, 32 A.3d 697 (Pa.2011). The writ of habeas corpus, therefore, “exists



                                     -3-
J-S42028-14



only   in    cases    in    which   there    is   no   remedy       under   the   PCRA.”

Commonwealth           v.    Turner,   80     A.3d     754,   770    (Pa.2013)    (citing

Commonwealth v. Peterkin, 722 A.2d 638 (Pa.1998)).                      The trial court

that imposed the judgment of sentence has jurisdiction over any PCRA

petitions.

       The following claims are cognizable under the PCRA:

            That the conviction or sentence resulted from one or more
            of the following:

            (i) A violation of the Constitution of this Commonwealth or
            the Constitution or laws of the United States which, in the
            circumstances of the particular case, so undermined the
            truth-determining process that no reliable adjudication of
            guilt or innocence could have taken place.

            (ii) Ineffective assistance of counsel which, in the
            circumstances of the particular case, so undermined the
            truth-determining process that no reliable adjudication of
            guilt or innocence could have taken place.

            (iii) A plea of guilty unlawfully induced where the
            circumstances make it likely that the inducement caused
            the petitioner to plead guilty and the petitioner is innocent.

            (iv) The improper obstruction by government officials of
            the petitioner’s right of appeal where a meritorious
            appealable issue existed and was properly preserved in the
            trial court.

            (v) Deleted.

            (vi) The unavailability at the time of trial of exculpatory
            evidence that has subsequently become available and
            would have changed the outcome of the trial if it had been
            introduced.

            (vii) The imposition of a sentence greater than the lawful
            maximum.

            (viii) A proceeding in a tribunal without jurisdiction.

                                            -4-
J-S42028-14



42 Pa.C.S. § 9543(a)(2).

      Appellant’s “habeas” petition challenges his conviction and sentence

alleging, inter alia, the murder statute is ambiguous, the affidavit of

probable cause is defective, and the term “life imprisonment” is ambiguous.

Such claims are cognizable under the PCRA and cannot be raised in a habeas

petition.   See Taylor, 65 A.3d at 466; 42 Pa.C.S. § 9543(a)(2).

      Because the Allegheny County court sentenced Appellant, it has

jurisdiction to address any PCRA petitions filed by Appellant.     Accordingly,

the Greene County court properly transferred this action to Allegheny

County.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2015




                                    -5-